755 N.W.2d 146 (2008)
In re Ayden ROOD, Minor.
Department of Human Services, Petitioner-Appellant,
v.
Darroll Donald Rood, Respondent-Appellee.
Docket No. 136849. COA No. 280597.
Supreme Court of Michigan.
July 30, 2008.
On order of the Court, the application for leave to appeal the June 12, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the Department of Human Services made adequate efforts to contact the respondent-appellee father, who had given contact information to the court at the June 8, 2006 hearing concerning the rights of the child's natural mother; (2) whether the Department of Human Services was under a legal duty, imposed by statute or court rule, to conduct a home study or to make other efforts to place the minor child with the respondent father, given the unique circumstances of this case; (3) whether the existence of any legal duty was mitigated by the respondent father's failure to contact the agency for over one year, failure to pursue visitation with his child who had been placed in foster care, or his domestic violence convictions involving the child's mother; and (4) whether the failure of the family court to send notices of the proceedings to the correct address, or the failure of the Department of Human Services to make diligent effort to contact the respondent father at the address and telephone number provided by him at the June 8, 2006 adjudication hearing for the respondent mother, precluded the court from terminating respondent father's parental rights.
We further ORDER the Mason Circuit Court Family Division, utilizing a procedure analogous to that described in Administrative' Order 2003-03, to determine no later than August 12, 2008, whether the respondent-appellee is indigent and, if so, to appoint attorney Jeffrey C. Nellis, if feasible, to represent the respondent in this Court. If the respondent is not indigent, he must retain his own counsel.
The Clerk of the Court is directed to place this case on the October 2008 session calendar for argument and submission. Petitioner-appellant's brief and appendix must be filed no later than August 25, 2008, and respondent-appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than September 15, 2008.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than September 24, 2008.